Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
	(i) With regard to claim 10 (lines 4-5), the term "the gain of sensitivity function" should be changed to the phrase --a gain of sensitivity function--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 2011/0069411 A1).
	At the outset, the Examiner notes that product claim 1 includes the phrase "wherein during a determination of coefficients of the loop shaping filters using a transfer function from outputs 10of the loop shaping filters to before an input of a disturbance affecting the controlled object, a first set of coefficients of each the loop shaping filter is determined by reflecting a frequency response of the other loop shaping filters, and the determined first 15sets of coefficients of the loop shaping filters are set to the loop shaping filters, respectively." 
Such a recitation fails to invoke 35 USC 112(f), and lacks any structure or means to perform the result or function (or mental steps) as set forth in claim 1. That is, although such a recitation performs a practical application of the loop shaping filters, when the claim is considered as a whole, the recitation lacks sufficient structure (i.e.  subject matter as disclose within the specification) to make, inter alia, such a "determination of coefficients." 
	Thus, while although the claim is seen to currently pass muster with 35 USC 112, paragraph (b) (since the claim language can be understood in light of the underlying specification, and is not indefinite), such a recitation setting forth a result, function and/or calculations that can be performed mentally, are not given patentable weight (since the previously recited structure (and/or subsequent relation in the claim) are incapable of performing the result, function, mental step; that is, there is no structure set forth (e.g.,  a processor or determination unit, etc.) configured to "determine (or generate) coefficients of the loop shaping filters."
	However, in order to provide compact prosecution on the merits, the Examiner has applied art that may nevertheless may read on or otherwise anticipate the recited "results, function, mental steps," such that the Applicant may, at their discretion, amend the claims (in a manner to give the recitation patentable weight) to more than just adding nominal sufficient structure to the perform the result, function, mental step.
As may be noted below, in instances where the claim(s) fails to set forth sufficient structure for carrying out the results, functions, mental steps, the Examiner will note as such. 
 	As per claim 1, Uchida et al. (US 2011/0069411 A1) discloses a magnetic disk device (e.g., 1) comprising: a controlled object (e.g., 31 - see also paragraph [0046]); a controller (e.g., 231) which controls a motion of the 5controlled object (31); and a plurally of loop shaping filters (e.g., 234a, 234b - filters with adjustable filter coefficients, which effect and/or attenuate certain frequency components) each connected in parallel to the controller (231) - e.g., see Fig. 3, wherein during a determination of coefficients of the loop shaping filters (234a, 234b) using a transfer function from outputs 10of the loop shaping filters to before an input of a disturbance (e.g., affecting the controlled object (31)), a first set of coefficients of each the loop shaping filter (234a, 234b) is determined by reflecting a frequency response of the other loop shaping filters (234a, 234b), and the determined first 15sets of coefficients of the loop shaping filters are set to the loop shaping filters (234a, 234b), respectively - see, inter alia, paragraphs [0006, 0030, 0037, 0046, 0054, 0068-0069, 0071-0072].  
	As per claim 6, wherein 15the controlled object (31) is a voice coil motor (e.g., see, inter alia, paragraph 0046 - VCM 15).  
As per claim 9, wherein during the determination of the sets of coefficients of the loop shaping filters (e.g., 234a 234b), a suppression target frequency of the disturbance is estimated (e.g., via estimator (511)), and the 25first set of coefficients of each the loop shaping filter (234a, 234b) is determined based on an estimated suppression target frequency - see, inter alia, paragraphs [0006, 0014, 0027, 0030, 0036, 0055, etc.].  Note that claim 9 also fails to disclose structure to carry out the result, function, calculations which can be carried out mentally, and as such, although Uchida et al. (US 2011/0069411 A1) disclose such a recitation, the recitation has not been given patentable weight.
As per claim 10, wherein when the estimated suppression target frequency is 30changed, the first set of coefficients of each the loop shaping filter (234a, 234b) is determined such that the gain of sensitivity function of the suppression target frequency becomes the same between before and after the change - see, inter alia, paragraphs [0006, 0014, 0027, 0030, 0036, 0055, etc.] of Uchida et al. (US 2011/0069411 A1).  Note that claim 10 also fails to disclose structure to carry out the result, function, calculations which can be carried out mentally, and as such, although Uchida et al. (US 2011/0069411 A1) disclose such a recitation, the recitation has not been given patentable weight.
As per claim 11, the recitation "wherein- 22 - based on an effect of the disturbance, when a control system in which the controller controls the controlled object is not stable, a parameter is changed such that the gain of sensitivity function of the suppression 5target frequency increases" (emphasis added) is conditional. However, there is no structure for carrying out the "parameter [] change" when the condition is met (e.g., "a processor configured to change a parameter such that …"). Moreover, claim 11 also fails to disclose structure to carry out the result, function, calculations which can be carried out mentally, and as such, the recitation has not been given patentable weight; see, inter alia, paragraphs [0016, 0034, 0048, 0063, 0065-0066, etc.] of Uchida et al. (US 2011/0069411 A1).
As per claim 12, see the discussion of claim 11, supra.  Moreover, claim 11 also fails to disclose structure to carry out the result, function, calculations which can be carried out mentally, and as such, the recitation has not been given patentable weight; see, inter alia, paragraphs [0016, 0034, 0048, 0063, 0065-0066, etc.] of Uchida et al. (US 2011/0069411 A1).
	As per claim 13, the recitation "wherein whether the control system is stable or not is determined using an integral value of the sensitivity function, a cumulative value, or a range of the 15parameter for each the suppression target frequency obtained beforehand." There is no structure for carrying out the " determined using an integral value of the sensitivity function; see, inter alia, paragraphs [0016, 0034, 0048, 0063, 0065-0066, etc.] of Uchida et al. (US 2011/0069411 A1).
As per method claim 14, Uchida et al. (US 2011/0069411 A1) discloses a filter coefficients setting method of a magnetic disk device (1) comprising a controlled object (e.g., 31 - see also paragraph [0046]), a controller (e.g., 231) which controls a motion of the controlled 20object (31), and a plurality of loop shaping filters (234a, 234b) each connected in parallel to the controller (231), the filter coefficients setting method comprising the steps performed by the controller (231) included in the magnetic disk device (1) of: 25determining a first set of coefficients of each the loop shaping filter (234a, 234b) by reflecting a frequency response of the other loop shaping filters (234a, 234b), during a determination of coefficients of the loop shaping filters (234a, 234b) using a transfer function from outputs of the 30loop shaping filters (234a, 234b) to before an input of a disturbance affecting the controlled object (e.g., affecting the controlled object (31)); repeating determining the first sets of coefficients for the loop shaping filters (234a, 234b); and setting the determined first sets of coefficients 35of the loop shaping filters to the loop shaping- 23 - filters (234a, 234b), respectively see, inter alia, paragraphs [0006, 0030, 0037, 0046, 0054, 0068-0069, 0071-0072].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2011/0069411 A1).
See the description of Uchida et al. (US 2011/0069411 A1), supra.
As per claim 7, although Uchida et al. (US 2011/0069411 A1) discloses that the controlled object can include a head slider, actuator, and/or a VCM (see paragraph [0046]), Uchida et al. (US 2011/0069411 A1) remains silent with regard to wherein the controlled object is a microactuator (or in addition to the already controlled VCM, as taught by Uchida et al. (US 2011/0069411 A1), the microactuator being in addition thereto, as per claim 8).
Official notice is taken that microactuators notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed made to provide the controlled object (31) of Uchida et al. (US 2011/0069411 A1), as also including a microactuator, in order to advantageously allow for the micro-positioning of the head slider (as is well-known, established, appreciated and ubiquitous in the magnetic disk drive art), external vibrations that might affect the servo positioning can be suppressed in the manner taught and suggested by Uchida et al. (US 2011/0069411 A1) (in addition to the already disclosed suppression of vibration of other disk drive positioning components, including the VCM actuator and/or head slider as already disclosed by Uchida et al. (US 2011/0069411 A1) (e.g., see paragraph [0046] of Uchida et al. (US 2011/0069411 A1))..

Allowable Subject Matter
Claims 2-5 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein magnetic disk devices comprise adaptive filters, within which coefficients for such filters can be modified based on controlling the output thereof, to suppress or dampen vibrations (disturbances) in a system.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688